Citation Nr: 1201388	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.

3.  Entitlement to service connection for prostate cancer and residuals, to include impairment of the colon and kidneys and urinary incontinence, for purposes of accrued benefits.  

4.  Entitlement to service connection for cataracts for purposes of accrued benefits.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) for purposes of accrued benefits.  

6.  Entitlement to service connection for coronary artery disease (CAD) for purposes of accrued benefits.  

7.  Entitlement to service connection for anemia for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from June 1944 to June 1946.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the VA special claims processing unit located at the RO in Cleveland, Ohio.  Original jurisdiction over the claims file has remained with the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide these claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Board notes that the appellant has reported that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  An initial request was sent to SSA in March 2009.  A May 2009 deferred rating indicates that the Veteran's SSA records had not been obtained, and that further action was being deferred pending a request to SSA.  An October 2010 deferred rating indicates that the records still had not been requested.  There is no further reference in the claims file to SSA records, and it appears that no further efforts have been expended to obtain them.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when there exists a reasonable possibility that the records could help substantiate a claim for benefits); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The United States Court of Appeals for Veterans Claims (CAVC) held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the claimant was seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

The Board also notes that, in June 2009, the appellant identified ophthalmology treatment records from Robert Hillsgrove, M.D., as well as internal medicine treatment records from Gomez Del Rio, M.D.  It does not appear that these records were requested, and efforts to obtain these records were not mentioned in a November 2009 letter to the appellant or in a January 2010 letter to the appellant.  

In addition, the appellant identified treatment records from Frank J. Kaszuba, M.D. regarding COPD.  In July 2010, Dr. Kaszuba responded that his practice was owned by Health First Physicians.  He suggested that the RO contact them, as "they may be able to assist you in obtaining records."  It does not appear that any further efforts were made in obtaining these records from the source identified.  

The appellant also identified treatment records from Hany I. Girgis, M.D.  The RO made an initial request in January 2010 which was sent to an incorrect address.  The appellant provided the correct information in June 2010, and the RO made a request using that information.  There is no response from Hany I. Girgis, M.D., and it does not appear that a follow-up request was made using the correct information.  

The law provides that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1) (2011).

Finally, the Board notes that a large amount of evidence - consisting of the second half of Volume 1 and the entire Volume 2 - has been obtained and added to the claims file since the most recent supplemental statement of the case in August 2009.  This evidence would appear to be relevant to these claims, and the appellant has not waived her right to initial consideration of this evidence by the RO.  The Board cannot consider additional evidence without first remanding the case to the RO for initial consideration or obtaining the appellant's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light of the quantity of records involved, the Board finds that solicitation of a waiver is not appropriate and that a remand is necessary to have the RO readjudicate the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain the Veteran's SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

If the requested records are not available, or the search for such records otherwise yields negative results, provide the claimant with oral or written notice of that fact and make a record of any oral notice conveyed to the claimant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and notice that the claimant is ultimately responsible for providing the evidence.

2.  Make reasonable efforts to obtain relevant records from Robert Hillsgrove, M.D., Gomez Del Rio, M.D., and Hany I. Girgis, M.D.  In addition, follow up on the recommendation from Frank J. Kaszuba, M.D. that the Veteran's records might be obtained from Health First Physicians.  If the records are not received following an initial request, make at least one follow-up request, unless a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal should be readjudicated in light of all the evidence of record, including that added after the August 2009 supplemental statement of the case.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant an appropriate Supplemental Statement of the Case, and should afford the appellant the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


